Citation Nr: 0639881	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by stiff joints.  

2.  Entitlement to service connection for a claimed 
disability manifested by an allergic reaction.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to July 
1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the RO.  

In its June 2003 rating decision, the RO denied the veteran's 
claim of service connection for hearing loss.  Although the 
veteran disagreed with that decision and was sent a Statement 
of the Case (SOC), he did not perfect his appeal by 
submitting a Substantive Appeal.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  Accordingly, the Board has no jurisdiction 
to consider this matter.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2006).  

The issues of service connection for stiff joints and an 
innocently acquired psychiatric disorder are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The veteran currently is not shown to have a chronic 
condition manifested allergic reactions due to any event or 
incident of his period of active service.  



CONCLUSION OF LAW

The veteran does have a disability manifested by an allergic 
reaction due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006)  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for service connection for an allergic reaction.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a March 2003 letter, the RO informed the veteran that in 
order to establish service connection for a particular 
disability, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
private treatment records; and (4) the need to furnish VA 
other additional information in support of his claim, 
including secondary sources.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) set forth the text of 
those laws and regulations.  Moreover, the SOC and the 
Supplemental Statement of the Case (SSOC) notified the 
veteran and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

Following such notice, the RO received evidence and argument 
from the veteran; and in June 2003, it adjudicated his claim.  
Thereafter, the RO received additional evidence and argument 
from the veteran, and in October 2005, it readjudicated his 
appeal.  At each stage, the veteran has had ample opportunity 
to develop his claim and subsequent appeal.  

In evaluating this appeal, the Board is aware of the 
considerations by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), regarding the need for notification 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Such notice was sent to the veteran in April 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for service connection for an 
allergic reaction to stress.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Indeed, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support that claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of service connection for allergies associated with stress.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with that claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

The veteran asserts that he suffers from an allergic reaction 
to stress that was first manifested in service.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In this case, the service medical records show that the 
veteran was treated for a sore throat and bumps on the back 
of his neck in March 1978.  It was noted that these were 
actually lymph nodes.  

The veteran was treated for complaints of a rash in the groin 
of three months duration in February 1979.  

The service medical records show that, in March 1979, the 
veteran was treated for complaints of insomnia, personal 
problems and vague anger against the service and his unit.  
The diagnosis was that of a transient stress reaction versus 
personality disorder.  

Later in March 1979, the veteran was treated for a rash on 
his face of three days duration.  Shaving irritation was 
noted at time.  

In April 1979, the veteran seen for folliculitis of the neck.  
It was noted that he had acne on the throat.  He was place on 
a profile for shaving in that month.  

In June 1979, during service, the veteran complained of not 
being able to sleep.  It was noted that he had been given 
Benadryl.  The assessment was that of exogenous depression.  
Later in that month, he was seen for a pilonidal cyst.  

In July 1979, the veteran was seen for complaints of paint of 
the left side of his body.  He reported having enlarge lymph 
nodes.  On examination, he had resolving inflammatory nodes 
in the groin.  Reportedly, his tick bites were not inflamed.  

At the time of the separation examination in May 1979, the 
veteran reported having frequent trouble sleeping and 
depression or excessive worry.  

The veteran was examined by VA in April 1980 when he 
complained of having had swollen abdominal lymph nodes and a 
rash.  By way of history, he reported having had intermittent 
swelling of the left groin that had happened twice in service 
and once three or four days prior thereto.  He had no 
complaints about his glands.  

On examination, there was not swelling, redness, heat or 
tenderness of the left groin.  No lymph nodes of the neck 
were noted.  

During VA outpatient treatment in October 2003, the veteran 
was found to have an adjustment disorder with depressed mood; 
following a March 2005 VA psychiatric examination, he was 
diagnosed with cyclothymia.  

In June 1992, the veteran was treated by a private physician 
for allergic rhinitis, and he was treated for complaints of 
an allergy in July 1993.  

However, none of the current medical evidence shows that the 
veteran has experienced an allergic reaction to chronic 
stress or other cause since service.  

While he was treated for various skin related manifestations 
during service, the VA examination shortly after service was 
negative for pertinent findings or any chronic disorder 
related thereto.  

The veteran in this regard has submitted no competent 
evidence to show that he currently suffers from a chronic 
disorder manifested by allergic reactions due to any event or 
incident of his service.  

As a layman, the veteran is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence to show that he suffers from a current 
disability manifested by an allergic reaction.  

Absent competent evidence of current disability, the claim of 
service connection must be denied.  



ORDER

Service connection for a disability manifested by an allergic 
reaction is denied.  



REMAND

The veteran also seeks service connection for disability 
manifested by stiff joints.

In service, from January to September 1978, the veteran 
complained of having right hand, right foot and low back 
pain.  

In November 2004, the veteran's records from a VA Medical 
Center and a VA Outpatient Clinic were downloaded from his 
electronic records file.  It was noted, however, that 
additional records could be available in the veteran's 
clinical file.  

In any event, the available records show that from February 
2003 to October 2004, the veteran had generalized 
osteoarthritis in various joints, including his knees, hips, 
and shoulders.  He also had mild degenerative changes in both 
elbows.  

In his appeal (VA Form 9), received in March 2005, the 
veteran reported that he continued to have pain in multiple 
joints, including his back.  

To date, the veteran has not been afforded a VA examination 
to determine the nature and likely etiology of his multiple 
joint pains.  

As noted hereinabove, the veteran was treated in service for 
a transient stress reaction, personality disorder and 
exogenous depression.  

Since service, the veteran has demonstrated various 
psychiatric disorders, including adjustment disorder with 
depressed mood and cyclothymia.  

During the March 2005 VA psychiatric examination, it was 
recorded that, earlier in that month, the veteran had been 
treated at a VA facility for a bipolar disorder.  To date, 
the records have not been associated with the claims folder.  

In July 2006, the veteran stated that he had additional 
evidence to submit in support of his claim, including records 
and statements from family, friends, and former fellow 
service members.  Although the veteran was granted additional 
time to submit such evidence, no further evidence has been 
received.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should request records 
reflecting the veteran's treatment at the 
VA Medical Centers in Chicago, Illinois 
and Milwaukee, Wisconsin and the VA 
Outpatient Center in Kenosha, Wisconsin.  
The RO also should request that the 
veteran submit any such records he may 
have in his possession.  

2.  The veteran should be scheduled the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

Based on his/her review of the case, the 
examiner must also render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently suffers innocently acquired 
psychiatric disability that has its 
clinical onset during his period of 
active service.  

3.  The RO also should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology the 
claimed stiff joints.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

Based on his/her review of the case, the 
examiner must also render an opinion as 
to whether it is more likely than not, at 
least as likely as not, or less likely 
than not that the veteran currently 
suffers from a disability manifested by 
stiff joints that had its clinical onset 
during his period of active service.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claims of service-connection for 
joint stiffness and an innocently 
acquired psychiatric disability in light 
of all the evidence of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


